STEINFELD, Judge
(dissenting).
After stating that the annexed territory assumes obligations voted prior to its annexation, the opinion continues that “The obvious purpose of this Act is to permit the people living in the mentioned political subdivisions to determine for themselves whether the sale of alcoholic beverages should be permitted within that territory.” I agree, but the conclusion completely destroys (as a practical matter) the right of those in the annexed area ever to determine their fate.
The City of Richmond is “wet” except for the annexed territory. There is no procedure known to me for that new city territory to vote “wet”. Absent a change in the statutes, forever it must remain “dry” even though all of its residents desire that it become uniform with the remainder of the city. All other “qualified voters” are given the right of self-determination. Uniformity and equality are required but do not exist here. Mannini v. McFarland, 294 Ky. 837, 172 S.W.2d 631 (1943).
HILL, C. J., and PALMORE, J., join in this dissent.